Case: 10-30815 Document: 00511386545 Page: 1 Date Filed: 02/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2011
                                     No. 10-30815
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHECKA WILLIAMS,

                                                   Plaintiff-Appellant

v.

CHRISTOPHER DORSEY; B.G. OF NEW ORLEANS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-2560


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Shecka Williams appeals the district court dismissal as frivolous of her pro
se civil complaint. The district court determined that it lacked subject matter
jurisdiction over Williams’s claims. On appeal, Williams argues that the district
court erred in dismissing her case prior to trial. The court “shall” dismiss an in
forma pauperis case “at any time” after determining that it is frivolous. See 28
U.S.C. § 1915(e)(2)(B)(i). Williams also appears to argue that the district court
should have appointed her an attorney. She has failed to show exceptional

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30815 Document: 00511386545 Page: 2 Date Filed: 02/17/2011

                                 No. 10-30815

circumstances warranting such an appointment. See Ulmer v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1982).
      Before this court, Williams’s claims about the lack of a trial and the
conduct of the defendants show no error in the district court’s dismissal based
on lack of jurisdiction. See, e.g., Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.
1995). Therefore, the appeal is frivolous and is DISMISSED. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2. Additionally,
Williams’s motion for extraordinary relief is likewise DENIED.




                                       2